ROBB, Associate Justice.
Appeal from concurrent decisions of the Patent ^Office in a trade-mark opposition proceeding, dismissing the opposition of appellant to the registration by appellee of the word “Gargoyle,” associated with the representation of a gargoyle as a trade-mark for piece goods of cotton, silk, or- wool, or a combination thereof.
The opposer, appellant here, long prior to the adoption of the mark by applicant, adopted and extensively used substantially the same mark *1003for lubricating and illuminating oils, greases, and waxes, and similar petroleum products. As we remarked in Bartlett v. Arbuckle Bros., —- App. D. C.-, 285 Fed. 1001, just decided, the scope of our inquiry in this proceeding is restricted to the questions whether the marks are applied to goods of the same descriptive properties, and! whether they are so deceptively similar as to be likely to cause confusion in trade or deceive purchasers. It would require altogether too great a stretch of the imagination to rule that the fabrics of the applicant«and the oils, greases, etc., of the ópposer are goods of the same descriptive properties. Clearly they are not.
It follows that the decision must be and is affirmed.
Affirmed.